Title: From Alexander Hamilton to James McHenry, 25 August 1799
From: Hamilton, Alexander
To: McHenry, James


New York, August 25, 1799. States that the lack of a rule regarding “compensation to the members of Courts Martial and to persons acting as Judge Advocates” causes “some embarrassment.” Believes that an officer should be indemnified when “employed in objects or at places, not military posts, which oblige him to incur extra expence.” Requests “information in a particular case respecting the extra expences of recruiting officers.” Asks if “two Dollars per head” is considered “as the equivalent, or is there a further allowance & how adjusted?” Encloses one extract from Major John J. U. Rivardi’s letter of July 25 “which explains and corrects the information before given by him” and a second extract which describes how wood is procured at Fort Niagara. Inquires if there is a “standing regulation of the Qr Ms Departt. countenancing the allowance of five Dollars ⅌ Month to men permanently employed in any such service” and if “it is applicable to such a case.”
